DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed 11/19/2019; no priority claims.

Information Disclosure Statement
The information disclosure statements (IDS) filed 08/28/2020, 03/26/2021, 04/23/2021, 09/30/2021 and 07/20/2022 are considered, initialed and are attached hereto. 

Drawings
The drawings are objected to because:
 Figure 1 reference characters 20 and 24 appear to be pointing at the same structure, however, the specification refers to 20 as blood and 24 as treated plasma reintroduced (for example, see at page 13 of the specification). Different reference numbers cannot be indicating the same structure. Although 20 and 24 are indicated to be different, they are both pointing in the figure to the same structure.
Similarly, figure 1 reference characters 10 and 16 are pointing at the same structure, however, the specification refers to 10 as “system” coupled to apheresis machine 12, and 16 “a highly-selective binding matrix within a housing”.
Further, it is not clear what structure reference character 22 at figure 1 is pointing to, and based on the specification there appears to be no structure (the specification identifies 22 as separation of the blood, which is not a structural component of the Figure).
Figure 2 shows both 202 and 204 pointing to the same structure, and the specification indicates 202 represents the sequestering chamber, and 204 represents a capture support. However, in Figure 2 no structure that is “capture support” is shown. 
Regarding Figure 3, reference character structures/parts appear to be referenced differently between the specification and the figure. For example, 206 and 208 are both referred to in the Figure as “fill port”, and then as “access ports” in the specification, and further each have a different reference numeral even though the figure identifies them as the same part. As such, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "206" and "208" have both been used to designate fill ports (according to the figure itself). 
This is similarly the case at figure 3 (and Figure 9, “frits”) for reference characters 212 and 214, which are identified in the figure as representative of porous frits, and then are identified in the specification as representative of filters.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "200" and "210" have both been used to designate fluid inlets, however, the specification identifies 210 as a fluid outlet.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "750" and "10" have both been used to designate the system.
Regarding Figure 9, reference character parts are referenced differently between the specification and the figure. For example, 200 and 201 are both referred to in the Figure as “Luer port”, and then identified as “inlet” and “outlet”, respectively, in the specification. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "902" and "903" (and also “Chamber A” in the specification) have all been used to designate the same flow path; (similarly “904” and “905” have been used to designate the same flow path; and “907” and “906”, and “909” and “908”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 49 is objected to because of the following informalities:  
It appears “TNFa” is a typographical error, and should be “TNFα”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42-47 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al., US PG Pub No. 2005/0244371A1 in view of Springer, T.A. (1996), Immunoaffinity Chromatography. Current Protocols in Protein Science, 3: 9.5.1-9.5.11. (hereinafter referred to as Current Protocols) and as evidenced by Sigma-Aldrich. Product Specification, Sepharose® 4B. Online [https://www.sigmaaldrich.com/specification-sheets/375/813/4B200-BULK.pdf] Accessed 08/17/2022.
Lentz et al. teach an immunopheresis column intended for the removal of tumor necrosis factor receptor (sTNF-R) from a body fluid of a patient (plasma), the column comprising a compartment configured such that plasma passes through a capture support (e.g., sepharose column) disposed within the compartment (see e.g., paras [0014]-[0015], [0020], and examples 3 at paras [0044]-[0045]). See as cited above, the column of Lentz comprising a sequestering chamber (the compartment configured to receive the fluid samples, capture support in said compartment). Lentz describe a system where an apheresis system is coupled to Sepharose columns in parallel (para [0045]), see Lentz describe the system as capable of receiving from the patient, the patient’s plasma sample which is then pumped over the column and then injected back into the patient (see paras [0052]-[0053], the system therefore comprising an inlet and an outlet to the column to provide fluid in and then out for return to patient). Lentz’s column comprises a housing (see the column contained with a polycarbonate outer material for containing the support, e.g., para [0020]). 
	However, Lentz fails to teach an access port coupled to the housing to facilitate insertion and/or removal of the capture support to or from the chamber (claim 42).
	See Current Protocols, which demonstrate the structure of a Sepharose column (see e.g., page 2, Figure 9.5.1, such columns include access via an opening when connector at the end of the column is removed (i.e., the opening serves as a port to facilitate insertion and removal of solid support packing materials, e.g., beads).
	It would have been prima facie obvious at the time the claimed invention was effectively filed that column of Lentz comprise a port (namely an opening, as shown in Current Protocols), one motivated to provide such a port in order to facilitate insertion (packing) of the solid support which is material necessary for removal of the targeted substances in the patient’s blood. One having ordinary skill would have a reasonable expectation of success considering Lentz describe a packed column (i.e., it would be necessary that there be an opening to allow the material to be placed).
	Regarding claims 43, 44, 46, 47, 50 and 51, see as cited above, Lentz teach a bead packed column (Sepharose beads comprising ligand bound to beads, e.g., para [0058]), for capture of sTNF-R1 and R2 (Example 3).	
	Regarding claim 45, see Lentz at para [0061] refer to the use of AH SEPHAROSE™ beads. See as evidence, Sigma, who teach these beads as having diameters of 45-165 micrometers (see Sigma Product specification sheet, 1 page).
	Regarding claim 52, see as discussed above, Lentz teach following binding, the plasma is returned to the patient, as such it is understood from the disclosure of Lentz that the column further comprises an outlet (also see Current protocols regarding the structure of a Sepharose column as referred to in Lentz, such columns comprising an outlet that receives the fluid from the chamber comprising the support with ligand).

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz in view of Current Protocols, as applied to claim 47 above, and further in view of Josephs et al., Unleashing endogenous TNF-alpha as a cancer immunotherapeutic, Journal of Translational Medicine, 16(242), (2018), (8 pages) (IDS entered 07/20/2022).
	Lentz teach a column for extracorporeal removal of sTNF-R substantially as claimed (see as cited previously above).
However, Lentz fails to teach capture agent that is a fragment of TNF (claim 48), such as a single chain TNF (claim 49), namely a single chain TNF comprising at least 3 TNF monomers or portions thereof.
	Josephs teach extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the system of Lentz in order to have immobilized single chain TNF at the capture support for the extracorporeal removal of TNF receptors, one motivated to do so in an effort to improve treatment of tumors by improving the removal of receptors targeting and interfering with TNF-alpha treatments, one specifically motivated to use the single chain TNF as referenced in Joseph because Joseph specifically teach this particular ligand achieved encouraging results. The modification would have been an obvious matter of substituting one known element for another, considering each of that used in Lentz (antibody or cytokine itself), or the single chain TNF of Josephs, were both recognized in the art for the same purpose (capture and removing sTNF-R from circulation). One having ordinary skill would have recognized substituting one for the other would predictably achieve the same result. Further one would have a reasonable expectation of success because Joseph specifically indicates binding results using single chain TNF achieved encouraging results.  
Additionally, the modification would have been considered an obvious matter to try, namely choosing from a finite number of identified and predictable solutions known in the art. Specifically, at the time, the art recognized any of antibody, cytokine, or further single chain TNF, as suitable for the art recognized intended purpose of removing sTNF-R from a patient’s circulation with an extracorporeal system (Lentz and Joseph). Further this list of possible reagents for removal is considered a finite list of suitable alternatives, each known to those having ordinary skill at the time. One having ordinary skill in the art could have pursued this finite list of suitable alternatives with a reasonable expectation of success, thereby arriving at the claimed invention. As discussed previously above, one would have a reasonable expectation of success because Joseph specifically indicates binding results using single chain TNF achieved encouraging results

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Lentz in view of Current Protocols, as applied to claim 52 above, and further in view of McNeil, CA2827426A1.
	Lentz teach a column for extracorporeal removal of sTNF-R from a body fluid sample that is plasma substantially as claimed (see as cited previously above).
	However, Lentz fail to teach the column comprising a filter disposed within the housing and configured to separate the chamber from the inlet and outlet (claim 53). 	
McNeil et al. teach providing filters positioned between compartments in order to remove an unwanted component, or to bind and retain a component of interest (page 8, paragraph 2). McNeil describe a partitioning chamber comprised of a filtering means (i.e., a filter) that allows passage of targeted components while retaining other components in the sample (page 23, para 2), the sequestering chamber receiving only the filtrate, then the outlet connected to the filtering means (the filter separating the sequestering chamber from the inlet and the outlet). 
It would have been further obvious to have modified the column system of Lentz to further include a filter separating the chamber from the outlet and inlet as in McNeil in order to remove other things from the fluid sample, allowing only filtrate with the target through to the chamber for binding. One having ordinary skill would have a reasonable expectation of success because McNeil teach a filter as an optional means for such systems to remove or retain other components (other than the targeted component), i.e., McNeil teach this as a suitable adaptation to systems as in Lentz (extracorporeal column devices for removing substances from a sample). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17/519,494
Claims 42-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-53 of copending Application No. 17/519,494 (reference application) in view of Lentz et al. and Current Protocols, and as evidenced by Sigma-Aldrich. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly discloses an immunopheresis system (system for removing target component from a body fluid), the system comprising a housing, an inlet coupled to the housing configured to receive the body fluid, sequestering chambers disposed within the housing and configured to receive the fluid.
The copending application differs from the claimed invention in that it fails to teach the system is a column, and further fails to teach an access port coupled to the housing and configured to facilitate insertion and/or removal of a capture support to or from the chamber (claim 42). 
Lentz et al. teach a device substantially similar to the system of the copending application (see as cited in detail previously above). Lentz specifically teach their system as a column (paras [0010], [0020], and Example 3 starting at para [0044]), see at para [0015] antibodies to the targeted receptors can be immobilized in a filter, in a column or using other standard techniques, thereby suggesting a column is a standard design for this type of system. 
See also Current Protocols, which demonstrate the structure of a sepharose column as used by Lentz (see e.g., page 2, Figure 9.5.1, such columns include access via an opening when connector at the end of the column is removed (i.e., the opening serves as a port to facilitate insertion and removal of solid support packing materials, e.g., beads).
	It would have been prima facie obvious to one having ordinary skill in the art to have modified the system of the copending application such that the system is a column structure, as in Lentz et al., because Lentz teach a column structure is suitable for this type of system with capture support for removing of a target from a body fluid. The modification would be an obvious matter of applying a known technique (structure) to the base device (the system) of the copending application. One having ordinary skill would have a reasonable expectation of success applying a structure already recognized in the art as suitable.
	It would have been further prima facie obvious at the time the claimed invention was effectively filed that column as taught by the copending application and Lentz comprise a port (namely an opening, as shown in Current Protocols), one motivated to provide such a port in order to facilitate insertion (packing) of the solid support which is material necessary for removal of the targeted substances in the patient’s blood. One having ordinary skill would have a reasonable expectation of success considering Lentz describe a packed column (i.e., it would be necessary that there be an opening to allow the material to be placed).
Regarding claims 43, 44 and 46, see copending claims 42, 47, 48, 52 and 53.
Regarding claim 45, see Lentz at para [0061] refer to the use of AH SEPHAROSE™ beads. See as evidence, Sigma, who teach these beads as having diameters of 45-165 micrometers (see Sigma Product specification sheet, 1 page, the diameter of the beads is completely within the claimed diameter range of 20-1000 micrometers).
Regarding claims 47-50, see copending claims 49, 50 and 51.
Regarding claim 51, see Lentz teach  removing solubilized receptors to TNF, namely sTNF-R1 and R2 to achieve salutatory tumor response (see para [0059]-[0060], patient exhibited no melanoma and considerable lesion reduction (effective response to treatment). It would have been further obvious that the targeted components be sTNF-R1 and R2 in order to improve treatment, for example in those with melanoma, as in Lentz. One having ordinary skill would have a reasonable expectation of success based on the success as demonstrated by Lentz.
Regarding claim 52, see copending claim 45.
Regarding claim 53, see copending claim 46.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/519,462
Claims 42-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-56 of copending Application No. 17/519,462 (reference application) in view of Lentz et al. and Current Protocols, and as evidenced by Sigma-Aldrich. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly discloses an immunopheresis column comprising a housing, a sequestering chamber containing a capture support within the housing to receive fluid from an inlet coupled to the housing (copending claim 42).
	The copending application fails to recite an access port in the housing for insertion/removal of the capture support (claim 42).
Lentz et al. teach a device substantially similar to the column of the copending application (see as cited in detail previously above). Lentz specifically teach their system as a bead packed column (sepharose bead column, paras [0010], [0020], and Example 3 starting at para [0044]), see at para [0015] antibodies to the targeted receptors can be immobilized in a filter, in a column or using other standard techniques, thereby suggesting a column is a standard design for this type of system. 
See also Current Protocols, which demonstrate the structure of a Sepharose column as used by Lentz (see e.g., page 2, Figure 9.5.1, such columns include access via an opening when connector at the end of the column is removed (i.e., the opening serves as a port to facilitate insertion and removal of solid support packing materials, e.g., beads).
It would have been obvious to one having ordinary skill in the art to have provided the column of the copending application as a Sepharose bead based column with opening (port) for removing or inserting the beads (packing) for the same reasons as discussed immediately above (see above reasoning, as the same analyses also applies presently). 
 	Regarding claims 43, 44, 46, see the combination of the art as cited above, which addresses column packed with solid support that is beads comprising ligand.
Regarding claim 45, see Lentz at para [0061] refer to the use of AH SEPHAROSE™ beads. See as evidence, Sigma, who teach these beads as having diameters of 45-165 micrometers (see Sigma Product specification sheet, 1 page, the diameter of the beads is completely within the claimed diameter range of 20-1000 micrometers).
	Regarding claim 47, see copending claim 42.
	Regarding claims 48 and 49, see copending claims 48-50.
	Regarding claim 50, see copending claim 42.
	Regarding claim 51, see copending claims 51 and 52.
	Regarding claim 52, Lentz further describe the system as capable of receiving from the patient the patient’s plasma sample which is then pumped over the column and then injected back into the patient (see paras [0052]-[0053], the system therefore comprising an inlet and an outlet to the column to provide fluid in and then out for return to patient). It would have been further obvious to have modified the system of the copending application to provide an outlet for the purpose of returning the fluid to the patient. One having ordinary skill would have a reasonable expectation of success considering this is the intention of the copending invention.

Claim 53 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-56 of copending Application No. 17/519,462 (reference application) in view of Lentz et al. and Current Protocols, and as evidenced by Sigma-Aldrich, as applied to claim 52 above, and further in view of McNeil.
	The copending application in view of Lentz and Current Protocols recites a column substantially as claimed (see as cited previously above).
	However, the cited art fails to teach the column comprising a filter disposed within the housing and configured to separate the chamber from the inlet and outlet (claim 53). 	
McNeil et al. teach providing filters positioned between compartments in order to remove an unwanted component, or to bind and retain a component of interest (page 8, paragraph 2). McNeil describe a partitioning chamber comprised of a filtering means (i.e., a filter) that allows passage of targeted components while retaining other components in the sample (page 23, para 2), the sequestering chamber receiving only the filtrate, then the outlet connected to the filtering means (the filter separating the sequestering chamber from the inlet and the outlet). 
It would have been further obvious to have modified the column system in order to include a filter separating the chamber from the outlet and inlet as in McNeil in order to remove other things from the fluid sample, allowing only filtrate with the target through to the chamber for binding. One having ordinary skill would have a reasonable expectation of success because McNeil teach a filter as an optional means for such systems to remove or retain other components (other than the targeted component), i.e., McNeil teach this as a suitable adaptation to systems as that of the copending application (extracorporeal column devices for removing substances from a sample). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/824,867
Claims 42-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending Application No. 17/824,867 (reference application) in view of Lentz et al. and Current Protocols, and as evidenced by Sigma-Aldrich. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly discloses an immunopheresis system (system for removing target component from a body fluid), the system comprising an inlet coupled to the sequestering chamber configured to receive the body fluid, sequestering chambers containing a capture support disposed within, the capture support a solid support comprising ligand for binding (see copending claim 54). See also copending claim 66, the copending system comprising an access port for insertion/removal of the capture support.
The copending application differs from the claimed invention in that it fails to teach a housing and fails to teach the system is a column (claim 42). 
As discussed previously and above, Lentz et al. similarly teach an immunopheresis column system intended for the removal of tumor necrosis factor receptor (sTNF-R) from a body fluid of a patient (plasma), the column comprising a compartment configured such that plasma passes through a capture support (e.g., sepharose column) disposed within the compartment (see e.g., paras [0014]-[0015], [0020], and examples 3 at paras [0044]-[0045]). See as cited above, the column of Lentz comprising a sequestering chamber (the compartment configured to receive the fluid samples, capture support in said compartment). Lentz describe a system where an apheresis system is coupled to Sepharose columns in parallel (para [0045]), see Lentz describe the system as capable of receiving from the patient, the patient’s plasma sample which is then pumped over the column and then injected back into the patient (see paras [0052]-[0053], the system therefore comprising an inlet and an outlet to the column to provide fluid in and then out for return to patient). Lentz’s column comprises a housing (see the column contained with a polycarbonate outer material for containing the support, e.g., para [0020]). 
See also Current Protocols, which demonstrate the structure of a Sepharose column as used by Lentz (see e.g., page 2, Figure 9.5.1, such columns include access via an opening when connector at the end of the column is removed (i.e., the opening serves as a port to facilitate insertion and removal of solid support packing materials, e.g., beads).
Regarding claim 43, 44 and 46, see the combination of the cited art as described above.
Regarding claim 45, see Lentz at para [0061] refer to the use of AH SEPHAROSE™ beads. See as evidence, Sigma, who teach these beads as having diameters of 45-165 micrometers (see Sigma Product specification sheet, 1 page, the diameter of the beads is completely within the claimed diameter range of 20-1000 micrometers).
Regarding claims 47-50, see copending claims 54.
Regarding claim 51, the combination of the copending application and the cited art results in a system/device similarly capable of binding soluble TNF receptors TNF-R1 and TNF-R2 (see the column comprising ligand that is TNF ligand); see also copending claim 61.
Regarding claim 52, see copending claim 67. 

Claim 53 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-56 of copending Application No. 17/824,867 (reference application) in view of Lentz et al. and Current Protocols, as applied to claim 52 above, and further in view of McNeil.
	The copending application in view of Lentz and Current Protocols recites a column substantially as claimed (see as cited previously above).
	However, the cited art fails to teach the column comprising a filter disposed within the housing and configured to separate the chamber from the inlet and outlet (claim 53). 	
McNeil et al. teach providing filters positioned between compartments in order to remove an unwanted component, or to bind and retain a component of interest (page 8, paragraph 2). McNeil describe a partitioning chamber comprised of a filtering means (i.e., a filter) that allows passage of targeted components while retaining other components in the sample (page 23, para 2), the sequestering chamber receiving only the filtrate, then the outlet connected to the filtering means (the filter separating the sequestering chamber from the inlet and the outlet). 
It would have been further obvious to have modified the column system in order to include a filter separating the chamber from the outlet and inlet as in McNeil for the same reasons as discussed previously above (see above analyses, as the same reasoning also applies presently).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/737,341
Claims 42-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-59 of copending Application No. 17/737,341 (reference application) in view of Lentz et al. and Current Protocols, and as evidenced by Sigma-Aldrich. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly discloses an immunopheresis system (system for removing target component from a body fluid), the system comprising an inlet coupled to the sequestering chamber and configured to receive the body fluid, and a capture support disposed within the sequestering chamber (see copending claim 54).
The copending application differs from the claimed invention in that it fails to teach the system as a column and comprising a housing (claim 42). 
Lentz et al. teach a device substantially similar to the system of the copending application (see as cited in detail previously above). Lentz specifically teach their system as a column (paras [0010], [0020], and Example 3 starting at para [0044]), see at para [0015] antibodies to the targeted receptors can be immobilized in a filter, in a column or using other standard techniques, thereby suggesting a column is a standard design for this type of system. Lentz’s column comprises a housing (see the column contained with a polycarbonate outer material for containing the support, e.g., para [0020]). 
See also Current Protocols, which demonstrate the structure of a Sepharose column as used by Lentz (see e.g., page 2, Figure 9.5.1, such columns include access via an opening when connector at the end of the column is removed (i.e., the opening serves as a port to facilitate insertion and removal of solid support packing materials, e.g., beads).
	It would have been prima facie obvious to one having ordinary skill in the art to have modified the system of the copending application such that the system is a column structure, as in Lentz et al. for the same reasons as discussed previously (see analyses as above, as the same reasoning also applies presently).
	Regarding claims 43, 44 and 46, see as discussed, the combination of the cited prior art addresses the claims as indicated (the combination results in a column system, with capture support comprising solid support that is beads with ligand bound thereto).
Regarding claim 45, see Lentz at para [0061] refer to the use of AH SEPHAROSE™ beads. See as evidence, Sigma, who teach these beads as having diameters of 45-165 micrometers (see Sigma Product specification sheet, 1 page, the diameter of the beads is completely within the claimed diameter range of 20-1000 micrometers).
	Regarding claims 47 and 50, see copending claims 56 and 57.
	Regarding claim 51, the copending application teaches system for sTNFR1, however see Lentz cited above, who teaches positive results when capturing both sTNF-R1 and R2 and removing them from circulation (see cited previously). It would have been obvious to have modified the copending system in order to detect both sTNFR1 and R2 in order to improve the patient’s outcome and offer an improved treatment (see Lentz, particularly in those with melanoma as in Lentz). One having ordinary skill would have a reasonable expectation of success because Lentz demonstrates success capturing both. 
Regarding claim 52, Lentz further describe the system as capable of receiving from the patient the patient’s plasma sample which is then pumped over the column and then injected back into the patient (see paras [0052]-[0053], the system therefore comprising an inlet and an outlet to the column to provide fluid in and then out for return to patient). It would have been further obvious to have modified the system of the copending application to provide an outlet for the purpose of returning the fluid to the patient. One having ordinary skill would have a reasonable expectation of success considering this is the intention of the copending invention.

Claims 48 and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-59 of copending Application No. 17/737,341 (reference application) in view of Lentz et al. and Current Protocols, as applied to claim 47 above, and further in view of Josephs et al.
	The copending application in combination with the cited prior art teaches a column substantially as claimed.
However, the combination fails to teach capture agent that is a fragment of TNF (claim 48), such as a single chain TNF (claim 49), namely a single chain TNF comprising at least 3 TNF monomers or portions thereof.
	Josephs is as cited previously above, and teaches extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the system of the combination of the copending application and the cited art order to have immobilized single chain TNF at the capture support for the extracorporeal removal of TNF receptors, one motivated to do so in an effort to improve treatment of tumors by improving the removal of receptors targeting and interfering with TNF-alpha treatments, one specifically motivated to use the single chain TNF as referenced in Joseph because Joseph specifically teach this particular ligand achieved encouraging results. The modification would have been an obvious matter of substituting one known element for another, considering each of that used (for example aptamer of the copending application), or the single chain TNF of Josephs, were both recognized in the art for the same purpose (capture and removing sTNF-R from circulation). One having ordinary skill would have recognized substituting one for the other would predictably achieve the same result. Further one would have a reasonable expectation of success because Joseph specifically indicates binding results using single chain TNF achieved encouraging results.  
Additionally, the modification would have been considered an obvious matter to try, namely choosing from a finite number of identified and predictable solutions known in the art. Specifically, at the time, the art recognized any of antibody, cytokine, or further single chain TNF, as suitable for the art recognized intended purpose of removing sTNF-R from a patient’s circulation with an extracorporeal/apheresis system (the copending application, Lentz and Joseph). Further this list of possible reagents for removal is considered a finite list of suitable alternatives, each known to those having ordinary skill at the time. One having ordinary skill in the art could have pursued this finite list of suitable alternatives with a reasonable expectation of success, thereby arriving at the claimed invention. As discussed previously above, one would have a reasonable expectation of success because Joseph specifically indicates binding results using single chain TNF achieved encouraging results

Claim 53 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-59 of copending Application No. 17/737,341 (reference application) in view of Lentz et al. and Current Protocols, as applied to claim 52 above, and further in view of McNeil.
	The copending application in view of Lentz and Current Protocols recites a column substantially as claimed (see as cited previously above).
	However, the cited art fails to teach the column comprising a filter disposed within the housing and configured to separate the chamber from the inlet and outlet (claim 53). 	
McNeil et al. teach providing filters positioned between compartments in order to remove an unwanted component, or to bind and retain a component of interest (page 8, paragraph 2). McNeil describe a partitioning chamber comprised of a filtering means (i.e., a filter) that allows passage of targeted components while retaining other components in the sample (page 23, para 2), the sequestering chamber receiving only the filtrate, then the outlet connected to the filtering means (the filter separating the sequestering chamber from the inlet and the outlet). 
It would have been further obvious to have modified the column system in order to include a filter separating the chamber from the outlet and inlet as in McNeil for the same reasons as discussed previously above (see above analyses, as the same reasoning also applies presently).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/519,439
Claims 42-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-60 of copending Application No. 17/519,439 (reference application) in view of Lentz et al. and Current Protocols, and as evidenced by Sigma-Aldrich.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly discloses a column for immunopheresis comprising a compartment with a solid support for capture disposed within (see copending claim 42).
The copending application differs from the claimed invention in that it fails to teach the column comprising the housing and the inlet as claimed, and further fails to teach an access port coupled to the housing and configured to facilitate insertion and/or removal of a capture support to or from the chamber (claim 42). 
Lentz et al. teach a device substantially similar to the system of the copending application (see as cited in detail previously above). Lentz specifically teach their system as a column (paras [0010], [0020], and Example 3 starting at para [0044]), see at para [0015] antibodies to the targeted receptors can be immobilized in a filter, in a column or using other standard techniques, thereby suggesting a column is a standard design for this type of system. Lentz’s column comprises a housing (see the column contained with a polycarbonate outer material for containing the support, e.g., para [0020]), and further an inlet (cited previously above). 
See also Current Protocols, which demonstrate the structure of a Sepharose column as used by Lentz (see e.g., page 2, Figure 9.5.1, such columns include access via an opening when connector at the end of the column is removed (i.e., the opening serves as a port to facilitate insertion and removal of solid support packing materials, e.g., beads).
It would have been prima facie obvious to one having ordinary skill in the art to have modified the column system of the copending application such that the system is a column structure (comprising the housing and inlet), as in Lentz et al. for the same reasons as discussed previously (see analyses as above, as the same reasoning also applies presently).
Regarding claims 43, 44 and 46, see the combination of the art as cited above. 
Regarding claim 45, see Lentz at para [0061] refer to the use of AH SEPHAROSE™ beads. See as evidence, Sigma, who teach these beads as having diameters of 45-165 micrometers (see Sigma Product specification sheet, 1 page, the diameter of the beads is completely within the claimed diameter range of 20-1000 micrometers).
Regarding claims 47 and 50, see copending claim 42.
Regarding claims 48 and 49, see copending claims 52-54.
Regarding claim 51, see copending claims 55 and 56.
Regarding claim 52, see Lentz further describe the system as capable of receiving from the patient the patient’s plasma sample which is then pumped over the column and then injected back into the patient (see paras [0052]-[0053], the system therefore comprising an inlet and an outlet to the column to provide fluid in and then out for return to patient). It would have been further obvious to have modified the system of the copending application to provide an outlet for the purpose of returning the fluid to the patient. One having ordinary skill would have a reasonable expectation of success considering this is the intention of the copending invention.

Claim 53 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-52 of copending Application No. 17/519,439 (reference application) in view of Lentz et al. and Current Protocols, as applied to claim 52 above, and further in view of McNeil.
	The copending application in view of Lentz and Current Protocols recites a column substantially as claimed (see as cited previously above).
	However, the cited art fails to teach the column comprising a filter disposed within the housing and configured to separate the chamber from the inlet and outlet (claim 53). 	
McNeil et al. teach providing filters positioned between compartments in order to remove an unwanted component, or to bind and retain a component of interest (page 8, paragraph 2). McNeil describe a partitioning chamber comprised of a filtering means (i.e., a filter) that allows passage of targeted components while retaining other components in the sample (page 23, para 2), the sequestering chamber receiving only the filtrate, then the outlet connected to the filtering means (the filter separating the sequestering chamber from the inlet and the outlet). 
It would have been further obvious to have modified the column system in order to include a filter separating the chamber from the outlet and inlet as in McNeil for the same reasons as discussed previously above (see above analyses, as the same reasoning also applies presently).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/519,479
Claims 42-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-55 of copending Application No. 17/519,479 (reference application) in view of Lentz et al. and Current Protocols, and as evidenced by Sigma-Aldrich.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly discloses a system for immunopheresis comprising a housing to receive the body fluid, inlet coupled to the housing, sequestering chambers disposed with the housing for receiving the body fluid from the inlet, and a solid support disposed within the sequestering chambers, further and access port coupled to the housing to facilitate insertion/removal of the solid support (see copending claim 42).
The copending application differs from the claimed invention in that it fails to teach system as a column (claim 42). 
Lentz et al. teach a device substantially similar to the system of the copending application (see as cited in detail previously above). Lentz specifically teach their system as a column (paras [0010], [0020], and Example 3 starting at para [0044]), see at para [0015] antibodies to the targeted receptors can be immobilized in a filter, in a column or using other standard techniques, thereby suggesting a column is a standard design for this type of system. 
See also Current Protocols, which demonstrate the structure of a sepharose column as used by Lentz (see e.g., page 2, Figure 9.5.1, such columns include access via an opening when connector at the end of the column is removed (i.e., the opening serves as a port to facilitate insertion and removal of solid support packing materials, e.g., beads).
	It would have been prima facie obvious to one having ordinary skill in the art to have modified the system of the copending application such that the system is a column structure, as in Lentz et al., because Lentz teach a column structure is suitable for this type of system with capture support for removing of a target from a body fluid. The modification would be an obvious matter of applying a known technique (structure) to the base device (the system) of the copending application. One having ordinary skill would have a reasonable expectation of success applying a structure already recognized in the art as suitable.
	Regarding claims 43, 44 and 46, see the combination of the cited art addresses the claimed limitations (i.e., the column of Lentz comprising solid support beads.
Regarding claims 45, 44 and 46, see the combination of the art as cited above. 
Regarding claim 45, see Lentz at para [0061] refer to the use of AH SEPHAROSE™ beads. See as evidence, Sigma, who teach these beads as having diameters of 45-165 micrometers (see Sigma Product specification sheet, 1 page, the diameter of the beads is completely within the claimed diameter range of 20-1000 micrometers).
	Regarding claims 47-49, see copending claims 52-53.
	Regarding claim 50, see copending claim 51. 
Regarding claim 51, see the copending application recites ligand that same as that presently claimed, as such it is expected the claimed system (column taught by the copending application and combination of the cited art) is similarly capable of targeting the same species. Nonetheless, see also Lentz teach targeting sTNFR1 and R2 (the copending application modified to rely on the column of Lentz cited above).
Regarding claim 52, see copending claim 47.
Regarding claim 53, see copending claim 49. 

US 11,123,467 B2 (Previously application 17/060,984)
Claims 42-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,123,467 B2 (herein after referred to as ‘467) in view of Lentz et al. and Current Protocols, and as evidenced by Sigma-Aldrich.
‘467 similarly recites an immunopheresis system (claim 1) comprising a housing, an inlet coupled to the housing to receive a bodily fluid, a sequestering chamber disposed within the housing and to receive the body fluid from the inlet, a capture support within the sequestering chamber configured to bind target. 
‘467 fails to teach the system as a column (claim 42). 
Lentz et al. teach a device substantially similar to the system of the copending application (see as cited in detail previously above). Lentz specifically teach their system as a column (paras [0010], [0020], and Example 3 starting at para [0044]), see at para [0015] antibodies to the targeted receptors can be immobilized in a filter, in a column or using other standard techniques, thereby suggesting a column is a standard design for this type of system. 
See also Current Protocols, which demonstrate the structure of a Sepharose column as used by Lentz (see e.g., page 2, Figure 9.5.1, such columns include access via an opening when connector at the end of the column is removed (i.e., the opening serves as a port to facilitate insertion and removal of solid support packing materials, e.g., beads).
It would have been prima facie obvious to one having ordinary skill in the art to have modified the system of ‘467 such that the system is a column structure, as in Lentz et al., because Lentz teach a column structure is suitable for this type of system with capture support for removing of a target from a body fluid. The modification would be an obvious matter of applying a known technique (structure) to the base device (the system) of ‘467. One having ordinary skill would have a reasonable expectation of success applying a structure already recognized in the art as suitable.
Regarding claims 43, 44 and 46, see ‘467 claims 1 and 10.
Regarding claims 45, see Lentz at para [0061] refer to the use of AH SEPHAROSE™ beads. See as evidence, Sigma, who teach these beads as having diameters of 45-165 micrometers (see Sigma Product specification sheet, 1 page, the diameter of the beads is completely within the claimed diameter range of 20-1000 micrometers).
Regarding claims 47-50, see ‘467 claims 7-9.
Regarding claim 51, see ‘467 is teaching a device capable of the same detection (capable of detecting sTNFR1 and R2) because ‘467 is teaching the same ligand (claims 7-9).
Regarding claim 52, ‘467 recites an outlet coupled to the housing and configured to pass the body fluid from the sequestering chamber for reintroduction to the body (claim 1).

Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,123,467 B2 (herein after referred to as ‘467) in view of Lentz et al. and Current Protocols, as applied to claim 52 above, and further in view of McNeil et al.
	The copending application in view of Lentz and Current Protocols recites a column substantially as claimed (see as cited previously above).
	However, the cited art fails to teach the column comprising a filter disposed within the housing and configured to separate the chamber from the inlet and outlet (claim 53). 	
McNeil et al. teach providing filters positioned between compartments in order to remove an unwanted component, or to bind and retain a component of interest (page 8, paragraph 2). McNeil describe a partitioning chamber comprised of a filtering means (i.e., a filter) that allows passage of targeted components while retaining other components in the sample (page 23, para 2), the sequestering chamber receiving only the filtrate, then the outlet connected to the filtering means (the filter separating the sequestering chamber from the inlet and the outlet). 
It would have been further obvious to have modified the column system in order to include a filter separating the chamber from the outlet and inlet as in McNeil for the same reasons as discussed previously above (see above analyses, as the same reasoning also applies presently).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641